                    Case 20-10553-CSS         Doc 372   Filed 04/27/20     Page 1 of 34




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT QF DELAi~VARE
-
                                                          )
    In re:                                                ) Chapter 7

    ART VAN FURNITURE,LLC,et al.,l                        ) Case No. 20-10553(CSS)

                                   Debtors.               ) (Jointly Administered)

                                                              Related to Docket No.348

           S~COl~TD Ii01'I'ERI10~ OIi~~P(I~ AI1T~-i~~~IllT~ ~'H~ DE~'I'~~S ~O iJSE
        CASH COLLATERAL,(II) GRANTING ADEQUATE PROTECTION TO THE
     PREPETITION SECURED PARTIES,(III) MODIFYING THE AUTOMATIC STAY,
     (IVJ~ SCHEDULING A FINAL HEARING,AND(V)GRANTING RELATED RELIEF

                     Upon the motion (the "Motion")2 of Alfred T. Giuliano, solely in his capacity as

    trustee (the "Trustee") for the Chapter 7 bankruptcy estates of (a) AVF Parent, LLC (the

"Borrower"), and (b) AVF Holdings II, LLC, Art Van Furniture, LLC, Art Van Furniture of

    Canada, LLC, AV Pure Sleep Franchising, LLC, AVCE, LLC, AVF Franchising, LLC, AVF

    Holding Company, Inc., AVF Holdings I, LLC, Levin Parent, LLC, LF Trucking, Inc., Comfort

    Mattress, LLC and Sam Levin, Inc., each as a debtor and debtor in possession (collectively, with

    the Borrower, the "Debtors") in the above-captioned Chapter 7 cases (collectively, the "Cases"),

    seeking entry of an order (this "Second Interim Order") pursuant to sections 105, 361, 362, 363

    and 507 of title 11 of the United States Code (the "Bankruptcy Code") and Rules 2002, 4001,




 1 The Debtors in these chapter 7 cases, along with the last four digits of each Debtor's federal tax
 identification number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Ina (0291);
 AVCE, LLC (2509); AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC
(3451); Levin Parent, LLC (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep
 Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc.
(5198); and Comfort Mattress LLC (4463). The location of the Debtors' service address in these chapter
 1 1 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
 2 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms
 in the Motion or the First Interim Order (as defined herein).


    DOCS SF:103196.11 05233/003
                Case 20-10553-CSS          Doc 372       Filed 04/27/20   Page 2 of 34




6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the `Bankruptcy Rules") inter

alias

        (i)          authorizing the Trustee to use Cash Collateral of the Prepetition ABL Parties

under the Prepetition ABL Documents and the Prepetition Term Loan Parties under the

Prepetition Term Loan Documents(each as defined herein), and providing adequate protection to

the Prepetition ABL Parties and Prepetition Term Loan Parties for any diminution in value,

 including resulting from the imposition of the automatic stays the Trustee's use, sale, or lease of

the Cash Collateral, and, in the case of the Prepetition Secured Parties, the priming of their

 respective interests in the Cash Collateral pursuant to the terms and conditions set forth herein

("Diminution in Value");

        (ii)          vacating and modifying the automatic stay imposed by section 362 of the

 Bankruptcy Code solely to the extent necessary to implement and effectuate the terms and

 provisions of this Second Interim Order; and

        (iii)         scheduling a final hearing.

         The Court having considered the Motion, the exhibits attached thereto, and the evidence

 submitted and argument made at the second interim hearing held on April 27, 2020 (the "Second

 Interim Hearing"); and the Court having entered the InteNim Order (I) AuthoNizing the Debtors to

 Use Cash Collateral; (II) Granting Adequate Protection to the Prepetition Secured Parties, (III)

 Modifying the Automatic Stay, (IV) Schedulzng a Final HeaNing, any'(V) Gra~zting Related Relief

[Dkt. No. 93](the "First Interim Order"); and notice of the Second Interim Hearing having been

 given in accordance with Bankruptcy Rules 2002, 4001(b) and (d), and all applicable Local
                                                                                      the
 Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

 District of Delaware (the "Local Rules"); and the Second Interim Hearing having been held and



p81/ 113471671.4                                     2
 DOCS SF:103196.11 05233/003
                Case 20-10553-CSS          Doc 372       Filed 04/27/20     Page 3 of 34




concluded; and all objections, if any, to the interim relief requested in the Motion having been

withdrawn, resolved or overruled by the Court; and it appearing that approval of the interim

relief requested in the Motion is necessary to avoid immediate and irreparable harm to the

Debtors and their estates pending a final hearing (the "Final Hearing"), and otherwise is fair and

reasonable and in the best interests of the Debtors, their estates, and all parties in interest, and is

essential for the continued operation of the Debtors' businesses and the preservation of the value

of the I~ebtor~' assets pending the resumption of going-out-of-business sales; and after due

deliberation and consideration, and good and sufficient cause appearing therefor;

BASED UPON THE RECORD ESTABLISHED AT THE SECOND INTERIM

HEARING, THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:3

                  A.      Petition Date. On March 8, 2020 (the "Petition Date"), each of the

Debtors filed a voluntary petition far relief under chapter 11 of the Bankruptcy Code with the

United States Bankruptcy Court for the District of Delaware (the "Court").

                  B.      Chapter 7 Trustee. On April 6, 2020, the Court granted the Debtors'

motion to convert the Cases to cases under chapter 7 of the Bankruptcy Code, effective as of

April 7, 2020.

                  C.      Jurisdiction and Vei~i~e. This Court has jurisdiction over the Cases, the

 Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

 Venue for the Cases and proceedings on the Motion is proper before this Court pursuant to 28



 3 The findings and conclusions set forth herein constitute the Court's findings of fact and conclusions of
 law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule
 9014. To the extent that any of the following findings of fact constitute conclusions of law, they are
 adopted as such. To the extent any of the following conclusions of law constitute findings of fact, they
 are adopted as such.

DBl/ 113471671.4                                     3
 DOCS SP:10319611 05233/003
                 Case 20-10553-CSS         Doc 372      Filed 04/27/20   Page 4 of 34




U.S.C. §§ 140$ and 1409.

                 D.        Notice. Notice of the Motion and the Second Interim Hearing have been

provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

                  E.       First Interim Ordei•. On March 11, 2020, this Court entered the First

Interim Order. Pursuant to the First Interim Order, the Debtors were authorized to use Cash

Collateral subject to certain terms and conditions. On March 19, 2020, the Prepetition ABL

Agent delivered a Termination I)eclarati~n t~ the Debtors which, among other things, notified

the Debtors that due to the occurrence and continuation of certain Events of Default, the Debtors'

ability to use Cash Collateral was terminated subject to the expiration of the Remedies Notice

Period. The Remedies Notice Period was extended by the Prepetition ABL Agent and expired

on Apri16, 2020. The Debtors' ability to use Cash Collateral was terminated in accordance with

the First Interim Order on April 6, 2020, and the Cases were converted to proceedings under

chapter 7 of the Bankruptcy Code on Apri17, 2020.

                  F.       Cash Collateral. The Prepetition ABL Agent, for the benefit of itself and

the other Prepetition ABL Parties, and the Prepetition Term Loan Agent, for the benefit of itself

and the Prepetition Term Loan Parties, assert that all of the Debtors' cash, including any cash in

deposit accounts of the Debtors or on deposit with the Trustee, wherever located, constitutes

Cash Collateral of the Prepetition Secured Parties.

                  G.       Adequate Protection. The Prepetition ABL Agent, for the benefit of

itself and the other Prepetition ABL Parties, and the Prepetition Term Loan Agent, for the benefit

of itself and the Prepetition Term Loan Parties, are each entitled to receive adequate protection as

 set forth herein to the extent of any Diminution in Value of their respective interests in the Cash

 Collateral.



DB1/ _113471671.4                                   4
 DOCS SF:103196.11 05233/003
                 Case 20-10553-CSS         Doc 372      Filed 04/27/20   Page 5 of 34




                  H.       Good Faith. The Prepetition Secured Parties and the Trustee, on behalf of

the Debtors' estates, have negotiated at arms' length and in good faith regarding the Trustee's

use of Cash Collateral during the Specified Period (defined below). The Prepetition Secured

Parties have agreed to permit the Trustee, on behalf of the Debtors' estates, to use their Cash

Collateral for the Specified Period, subject to the terms and conditions set forth herein, which

terms and conditions are fair and reasonable and have been stipulated to by the Trustee in the

exercise ~f his sound business judgment. Entry of this Second Interim Qrder is in the best

interests of the Debtors, their estates and their creditors.

                  L        In~nlediate Entry. Sufficient cause exists for immediate entry of this

Second Interim Order pursuant to Bankruptcy Rule 4001(c)(2).

                  J.       Seco~~d Interim Hearin. Notice of the Second Interim Hearing and the

relief requested in the Motion has been provided by the Trustee, whether by facsimile, electronic

 mail, overnight courier or hand delivery, to certain parties-in-interest, including: (i) the U.S.

Trustee; (ii) those entities or individuals included on the Debtors' list of 30 largest unsecured

creditors on a consolidated basis; (iii) counsel to the Prepetition ABL Agent;(iv) counsel to the

Prepetition Term Loan Agent; and (v) all other parties entitled to notice under the Bankruptcy

 Rules and the Local Rules. The Trustee has made reasonable efforts to afford the best notice

 possible under the circumstances.

          Based upon the foregoing findings and conclusions, the Motion and the record before the

 Court with respect to the Motion, and after due consideration and good and sufficient cause

 appearing therefor,

         IT IS HEREBY ORDERED that:




D61/ 113471671.4                                    5
 DOGS SF:103196.11 05233/003
                 Case 20-10553-CSS            Doc 372       Filed 04/27/20   Page 6 of 34




                  1.       Motion Granted.       The Motion is granted, subject to the terms and

conditions set forth in this Second Interim Order. The Trustee shall not use Cash Collateral

except as expressly authorized and permitted herein. All objections to this Second Interim Order

to the extent not withdrawn, waived, settled, or resolved are hereby denied and overruled.

                  2.       Authorization to Use Cash Collateral. Subject to the terms and conditions

of this Second Interim Order, the Trustee is authorized to use Cash Collateral solely in

accordance with the ~tzdget, for the period (the "speC~~aea ~~~zoa") from the date of this Second

Interim Order through the date which is the earliest to occur of: (a) the Termination Date,(b)

May 29, 2020 (unless otherwise extended in writing by agreement of the Trustee and the

Prepetition ABL Parties (which agreement may be by email)) and (c) entry of a final order (the

"Final Order") of this Court regarding the Trustee's use of Cash Collateral. Nothing in this

Second Interim Order shall authorize the disposition of any assets of the Debtors or their estates

outside the ordinary course of business, or any use of Cash Collateral or proceeds resulting

therefrom, except (x) as otherwise consented to by the Prepetition ABL Agent (with respect to

Postpetition ABL Priority Collateral) or the Prepetition Term Loan Agent (with respect to

Postpetition Term Priority Collateral) in writing, or (y) as otherwise disposed of, or used, in

accordance with the Budget. The Trustee is not required or authorized to pay any sales taxes (or

any related penalties or interest) that may be due and owing by the Debtors, except as set forth in

the Budget or otherwise approved in writing by the Prepetition ABL Parties and the Prepetition

Term Loan Parties.

                  3.           Adequate Protection Liens.

                          (a)        Prepetition ABL Adequate Protection Liens. Subject to the Carve

 Out, pursuant to sections 361 and 363(e) of the Bankruptcy Code, as adequate protection of the



DBi/ 113471671.4                                       6
 DOCS SF:103196.11 05233/003
                 Case 20-10553-CSS           Doc 372       Filed 04/27/20      Page 7 of 34




interests of the Prepetition ABL Parties in the Prepetition Collateral to the extent of any

Diminution in Value of such interests in the Prepetition Collateral, pursuant to the First Interim

Order (which grant is hereby ratified, continued, and affirmed), the Debtors granted to the

Prepetition ABL Agent, for the benefit of itself and the Prepetition ABL Parties, continuing,

valid, binding, enforceable, and perfected postpetition security interests in and liens on (the

"Prepetition ABL Adequate Protection Liens") any Postpetition Collateral.4


4 "Postpetition Collateral" means: all personal property, whether now existing or hereafter arising and
 wherever located, tangible and intangible, of each of the Debtors, including:(a) all cash, cash equivalents,
deposit accounts, securities accounts, accounts, other receivables (including credit card receivables from,
 and claims against, the Debtors' credit card processors (the "Processor Claims") including, but not limited
 to, Bank of America, Synchrony, and PNC Bank), chattel paper, contract rights, inventory (wherever
 located), instruments, documents, securities (whether or not marketable) and investment property
(including all of the issued and outstanding capital stock of each of its subsidiaries), hedge agreements,
furniture, fixtures, equipment (including documents of title), goods, franchise rights, trade names,
 trademarks, servicemarks, copyrights, patents, license rights, intellectual property, general intangibles
(including, for the avoidance of doubt, payment intangibles), rights to the payment of money (including
 tax refunds and any other extraordinary payments), supporting obligations, guarantees, letter of credit
 rights, commercial tort claims (subject to entry of the Final Order, other than with respect to Processor
 Claims which shall be included as Postpetition Collateral immediately upon entry of this Second Interim
 Order), causes of action, and all substitutions, indemnification rights, all present and future intercompany
 debt, books and records related to the foregoing, accessions and proceeds of the foregoing, wherever
 located, including insurance or other proceeds;(b)all proceeds of leased real property;(c)the proceeds of
 any avoidance actions brought pursuant to Chapter 5 of the Bankruptcy Code or applicable state law
 equivalents (subject to entry of the Final Order, other than with respect to Processor Claims which shall
 be included as Postpetition Collateral immediately upon entry of this Second Interim Order); and (d) all
 Prepetition Collateral that was not otherwise subject to valid, perfected, enforceable, and unavoidable
 liens on the Petition Date. Notwithstanding the foregoing, Postpetition Collateral shall not include the
 Debtors' real property leases (but shall include all proceeds of such leases). Postpetition Collateral that is
(i) Prepetition ABL Priority Collateral, (ii) of a type that would be Prepetition ABL Priority Collateral
(including, without limitation, Processor Claims with respect to recovery of proceeds of Prepetition ABL
 Priority Collateral); and (iii) of a type that would be Prepetition ABL Priority Collateral, but that was not
 otherwise subject to valid, perfected, enforceable, and unavoidable liens on the Petition Date, shall, in
 each case, constitute "Post~etition ABL Priority Collateral." Postpetition Collateral that is (i) Prepetition
 Term Priority Collateral, (ii) of a type that would be Prepetition Term Priority Collateral; and (iii) of a
 type that would be Prepetition Term Priority Collateral, but that was not otherwise subject to valid,
  perfected, enforceable, and unavoidable liens on the Petition Date shall constitute "Pos~etition Term
 Priority Collateral." Postpetition Collateral that is (i) the proceeds of the Debtors' real property leases;
  and (ii) other than with respect to Processor Claims, but subject to entry of the Final Order, the proceeds
  of avoidance actions brought pursuant to Chapter 5 of the Bankruptcy Code or applicable state law
  equivalents shall be shared Postpetition Collateral, and the Prepetition ABL Liens and Prepetition Term
  Loan Liens (and corresponding adequate protection liens and claims) on such proceeds shall rank equally
  in priority and share such proceeds equally (with 50% of such proceeds applied to the Prepetition ABL
  Obligations and 50% applied to the Prepetition Term Loan Obligations). Notwithstanding anything to the

DBl/ 113471671.4                                       7
 DOGS SF:103196.1105233/003
                Case 20-10553-CSS          Doc 372       Filed 04/27/20     Page 8 of 34




                         (b)    Prepetitian Term Loan Adequate Protection ~ Liens. Pursuant to

sections 361 and 363(e) of the Bankruptcy Code, as adequate protection of the interests of the

Prepetition Term Loan Parties in the Prepetition Collateral, to the extent of any Diminution in

Value of such interests in the Prepetition Collateral, pursuant to the First Interim Order (which

grant is hereby ratified, continued, and affirmed), the Debtors granted to the Prepetition Term

Loan Agent, for the benefit of itself and the Prepetition Term Loan Parties, continuing, valid,

binding, en~'orceable, and perfected postpetition security interests in and liens on the Postpetition

Collateral (the "Prepetition Term Loan Adequate Protection Liens," and together with the

Prepetition ABL Adequate Protection Liens, the "Adequate Protection Liens").

                 4.       Priority of Adequate Protection Liens.

                         (a)     The Prepetition ABL Adequate Protection Liens are and shall

remain senior to all other security interests in, liens on, or claims against any of the Postpetition

Collateral; pNovided that, the Prepetition ABL Adequate Protection Liens shall be subject to the

Carve Out and junior only to: (i) with respect to the Postpetition ABL Priority Collateral,(A)

Prepetition ABL Permitted Prior Liens and(B)the Prepetition ABL Liens; and (ii) with respect

to the Postpetition Term Priority Collateral,(A) Prepetition Term Loan Permitted Prior Liens,

(B)the Prepetition Term Loan Liens,(C)the Prepetition Term Loan Adequate Protection Liens,

and(D)the Prepetition ABL Liens.

                         (b)     The Prepetition Term Loan Adequate Protection Liens are and

 shall remain senior to all other security interests in, liens on, or claims against any of the


 contrary herein, but subject to entry of the Final Order, proceeds of commercial tort claims and avoidance
 actions brought pursuant to Chapter 5 of the Bankruptcy Code shall be applied equally to (x) repay the
 Prepetition Secured Obligations in accordance with this Second Interim Order, and (y) the Debtors'
 estates to fund the reasonable and necessary costs of the Debtors' estates and for the account of and paid
 to whomever may be lawfully entitled thereto (other than the Prepetition Secured Obligations). Nothing
 herein shall be construed to impair any Permitted Prior Liens.

DBl/ 113471671.4                                     g
 ROCS SF:103196.1105233/003
                 Case 20-10553-CSS             Doc 372     Filed 04/27/20   Page 9 of 34




Postpetition Collateral; provided that, the Prepetition Term Loan Adequate Protection Liens shall

be subject to the Carve Out and junior only to: (i) with respect to the Postpetition ABL Priority

Collateral,(A) Prepetition ABL Permitted Prior Liens,(B) the Prepetition ABL Liens,(C) the

Prepetition ABL Adequate Protection Liens, and (D) the Prepetition Term Loan Liens; and (ii)

 with respect to the Postpetition Term Priority Collateral,(A) Prepetition Term Loan Permitted

Prior Liens, and(B)the Prepetition Term Loan Liens.

                          (c)        Except a~ provided herein, the Adequate Protection Liens shall not

 be made subject to or pari passu with any lien or security interest heretofore or hereinafter

granted in the Cases, or in any other proceedings superseding or related to any of the foregoing

(collectively, the "Successor Cases"), and shall be valid and enforceable in the Cases or any

 Successor Cases, or upon the dismissal of any of the Cases or Successor Cases. The Adequate

Protection Liens shall not be subject to sections 510, 549, or 550 of the Bankruptcy Code. No

 lien or interest avoided and preserved for the benefit of the estate pursuant to section 551 of the

 Bankruptcy Code shall be pari passu with or senior to the Prepetition Liens or the Adequate

Protection Liens.

                  5.           Adequate Protection Superpriority Claims.

                          (a)        P~epetztzon ABL Sz~peNprio~ity Clazm.       As further adequate

 protection of the interests of the Prepetition ABL Parties in the Prepetition Collateral, to the

 extent of any Diminution in Value of such interests in the Prepetition Collateral, pursuant to the

 First Interim Order (which grant is hereby ratified, continued and affirmed), the Prepetition ABL

 Agent, on behalf of itself and the Prepetition ABL Parties, was granted as and to the extent

 provided by section 507(b) of the Bankruptcy Code, an allowed superpriority administrative




DBi/ 113471671.4                                       9
 DOGS SF:103196.11 05233/003
                Case 20-10553-CSS         Doc 372        Filed 04/27/20   Page 10 of 34




expense claim in each of the Cases and any Successor Cases (the "Prepetition ABL Superpriority

Claim")

                          (b)    Prepetition Term Loan SupeNpriority Clainc. As further adequate

protection of the interests of the Prepetition Term Loan Parties in the Prepetition Collateral, to

the extent of any Diminution in Value of such interests in the Prepetition Collateral, pursuant to

the First Interim Order (which grant is hereby ratified, continued and affirmed), the Prepetition

Term Loan Agent, an behalf of itself and the Frepetition Term Loan Parties, was granted as and

to the extent provided by section 507(b) of the Bankruptcy Code, an allowed superpriority

administrative expense claim in each of the Cases and any Successor Cases (the "Prepetition

Term Loan Superpriorit~Claim," and together with the Prepetition ABL Superpriority Claim,

the "Adequate Protection Super~riority Claims")

                  6.       Priority of the Adequate Protection Superpriority Claims. Except as set

forth herein, the Adequate Protection Superpriority Claims shall have priority over all

administrative expense claims and unsecured claims against the Debtors or their estates, now

existing or hereafter arising, of any kind or nature whatsoever, including administrative expenses

of the kinds specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b),

507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy Code. The Adequate

Protection Superpriority Claims shall be subject to the Carve Out and the following priorities:(a)

 with respect to Postpetition ABL Priority Collateral,(1)the Prepetition ABL Superpriority Claim

 and(2)the Prepetition Term Loan Superpriority Claim; and (b) with respect to Postpetition Term

 Priority Collateral, (1) the Prepetition Term Loan Superpriority Claim and (2) the Prepetition

 ABL Superpriority Claim. Notwithstanding anything to the contrary herein, the Adequate

 Protection Superpriority Claims shall be payable only out of the proceeds of the Postpetition



DBi/ 113471671.4                                    1~
 DOGS SF:103196.11 05233/003
                Case 20-10553-CSS         Doc 372      Filed 04/27/20   Page 11 of 34




 Collateral.

                  7.       Adequate Protection Payments and Protections for Prepetition ABL

Parties. As further adequate protection, the Trustee is authorized to pay in cash the following:

(a) all principal and interest at the default rate due under the Prepetition ABL Documents (but

 subject to the Challenge rights to the extent preserved in paragraph 27 of the First Interim Order)

 and (b) in accordance with paragraph 22 herein, the reasonable and documented fees, out-of-

 pocket fees and expenses, and disbursements (including the reasonable anc~ documented fees

 out-of-pocket fees and expenses, and disbursements of counsel, financial advisors, auditors,

 third-party consultants, and other vendors) incurred by the Prepetition ABL Agent reimbursable

 under the Prepetition ABL Documents. For the avoidance of doubt, in the event that the amounts

 paid under, and in accordance with, this paragraph exceed the corresponding line item set forth

 in the Budget, such payments shall not be considered an Event of Default.

                  8.       Adequate Protection Paxments and Protections for Prepetition Term Loan

 Agent. As further adequate protection, the Trustee is authorized to pay in cash, in accordance

 with paragraph 22 herein, the reasonable and documented fees, out-of-pocket fees and expenses,

 and disbursements (including the reasonable and documented fees, out-of-pocket fees and

 expenses, and disbursements of counsel, financial advisors, auditors, third-party consultants, and

 other vendors) incurred by the Prepetition Term Loan Agent on and subsequent to the Petition

 Date reimbursable under the Prepetition Term Loan Documents; pNovided, howeveN, that any

 payments made under this paragraph 8 shall be made solely from proceeds of Postpetition Term

 Priority Collateral. For the avoidance of doubt, in the event that the amounts paid under, and in

 accordance with, this paragraph exceed the corresponding line item set forth in the Budget, such

 payments shall not be considered an Event of Default.



DBi/ 113471671.4                                  il
 DOGS SF:103196.11 05233/003
                Case 20-10553-CSS            Doc 372        Filed 04/27/20   Page 12 of 34




                 9.       Perfection of Adequate Protection Liens. This Second Interim Order shall

be sufficient and conclusive evidence of the creation, validity, perfection, and priority of all liens

granted herein, including the Adequate Protection Liens, without the necessity of filing or

recording any financing statement, mortgage, notice, or other instrument or document which may

otherwise be required under the law or regulation of any jurisdiction or the taking of any other

action (including, for the avoidance of doubt, entering into any deposit account control

agreement} to validate or perfect (in accordance with applicable non-bankruptcy law) the

Adequate Protection Liens, or to entitle the Prepetition Secured Parties to the priorities granted

herein. Notwithstanding the foregoing, each Prepetition Agent is authorized to file, as it in its

sole discretion deems necessary or advisable, such financing statements, security agreements,

mortgages, notices of liens, and other similar documents to perfect in accordance with applicable

non-bankruptcy law or to otherwise evidence the Adequate Protection Liens, and all such

financing statements, mortgages, notices, and other documents shall be deemed to have been

filed or recorded as of the Petition Date; provided, howeveN, that no such filing or recordation

shall be necessary or required in order to create or perfect the Adequate Protection Liens. The

Trustee is authorized to execute and deliver promptly upon demand to the Prepetition Agents, as

applicable, all such financing statements, mortgages, notices, and other documents as the

Prepetition Agents may reasonably request. Each Prepetition Agent, in its discretion, may file a

photocopy of this Second Interim Order as a financing statement with any filing or recording

office or with any registry of deeds or similar office, in addition to or in lieu of such financing

statements, notices of lien, or similar instrument.

                   10.         Adequate Protection Reservation. Nothing herein shall impair or modify

 the application of section 507(b) of the Bankruptcy Code in the event that the adequate



DB1/ 113471671.4                                       1~
 DOCS SF:103196.11 05233/003
                Case 20-10553-CSS           Doc 372      Filed 04/27/20   Page 13 of 34




protection provided to the Prepetition Secured Parties hereunder is insufficient to compensate for

any Diminution in Value of their respective interests in the Prepetition Collateral during the

Cases or any Successor Cases. The receipt by the Prepetition Secured Parties of the adequate

protection provided herein shall not be deemed an admission that the interests of the Prepetition

Secured Parties are adequately protected. Further, this Second Interim Order shall not prejudice

or limit the rights of the Prepetition Secured Parties to seek additional relief with respect to the

use of Cash Collateral or far additional adequate protection.

                  1 1.     __ dg_et.
                           Bu          The use of Cash Collateral during the Specified Period is

permitted solely in accordance with the Budget attached hereto as Exhibit 1. The Budget may

be updated, modified, or supplemented by the Trustee with the written consent of the Prepetition

Agents, but in any event the Budget shall be updated by the Trustee not less than one time in

each four (4) consecutive week period, and each such updated, modified, or supplemented

budget shall be approved in writing (including by email) by, and shall be in form and substance

satisfactory to, the Prepetition Agents, each in their sole discretion), and no such updated,

 modified, or supplemented budget shall be effective until so approved, and once so approved

shall be deemed the Budget; provided, howeveN, that in the event the Prepetition Agents, on the

one hand, and the Trustee, on the other hand, cannot agree as to an updated, modified or

 supplemented budget, the Trustee shall continue to operate under the most recent prior-approved

 Budget and such disagreement shall give rise to an Event of Default once the period covered by

 such prior Budget has terminated. Each Budget delivered to the Prepetition Agents shall be

 accompanied by such customary supporting documentation as reasonably requested by the

Prepetition Agents and shall be prepared in good faith based upon assumptions the Trustee

 believes to be reasonable at the time of delivery. A copy of any Budget(or updated Budget once



DBl/ 113471671.4                                    13
 DOGS SF:103196.11 05233/003
                Case 20-10553-CSS         Doc 372         Filed 04/27/20   Page 14 of 34




approved by the Prepetition Agents) shall simultaneously be delivered to the U.S. Trustee. All

Cash Collateral use must be strictly in accordance with the terms of the Budget or agreed to in

writing by the Prepetition Agents.

                  12.      Pav Down of Prepetition ABL Oblie;ations. The Trustee shall endeavor to

satisfy the Prepetition ABL Obligations as soon as possible. Until such time as the Prepetition

ABL Obligations have been satisfied in full in cash (including principal, interest, fees,

~re~ayment premiums, expenses, indemnities, other than contingent indemnification obligations

for which no claim has been asserted) and all other obligations, in the discretion of the

Prepetition ABL Agent, collateralized or satisfied in accordance with the terms of the Prepetition

ABL Documents, the Trustee shall pay to the Prepetition ABL Agent, for the benefit of the

Prepetition ABL Lenders, no less than (i) 10% of the Ending Book Cash as of the end of Week 8

ofthe Budget,(ii) 10% of actual Total Cash Receipts (as defined in the Budget)(net of Sales Tax

collected during that weekly period), on a weekly basis beginning with the first full week of the

liquidation sale process from and after Week 9 of the Budget, and (iii) on a weekly basis

beginning with the week that this Second Interim Order is entered, 50% of any net receipts or

funds recovered in excess of the projected Total Cash Receipts line item depicted in the Budget

(excluding proceeds of the going-out-of-business liquidation sale process from and after Week 9

and net of Sales Tax collected during that weekly period) for each such week through the

Termination Date; pNovided, howeveN, that proceeds of Prepetition and Postpetition Term

Priority Collateral shall be subject to paragraph 17 of this Second Interim Order.            The

 repayments provided under this paragraph shall be fully earned on Saturday of each week and

 shall be paid to the Prepetition ABL Agent by the immediately following Wednesday and shall

 not be subject to refund, offset, or rebate under any circumstances.



                                                    14'
D61/ 113471671.4
 DOCS SF:103196.11 05233/003
                Case 20-10553-CSS          Doc 372        Filed 04/27/20   Page 15 of 34




                   13.     Modification of Automatic Stay.       The automatic stay imposed under

section 362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the

terms and provisions of this Second Interim Order, including to: (a) permit the Trustee to grant

the Adequate Protection Liens and Adequate Protection Superpriority Claims; (b) permit the

Trustee to perform such acts as the Prepetition Agents may reasonably request to assure the

perfection and priority of the liens granted herein; (c) permit the Trustee to incur all liabilities

and obligations to the Prepetitian Secured Parties under this Second Interim Order; and (d)

authorize the Trustee to pay, and the Prepetition Secured Parties to retain and apply, payments

made in accordance with the terms ofthis Second Interim Order.

                   14.     Protections of Rights of Prepetition Secured Parties.

                          (a)     Subject to the Intercreditor Agreement and until the Termination

Date, unless the Prepetition ABL Agent and Prepetition Term Loan Agent have each provided

their respective prior written consent, or all Prepetition ABL Obligations and Prepetition Terrri

Loan Obligations (excluding contingent indemnification obligations for which no claim has been

asserted) have been Paid in Full, the Trustee shall neither seek entry of, nor support any motion

 or application seeking entry of, and otherwise shall object to any motion or application seeking

 entry of, any order (other than this Second Interim Order) that authorizes any of the following:

(i) the obtaining of credit or the incurring of indebtedness that is secured by a security, mortgage,

 or collateral interest or other Lien on all or any portion of the Postpetition Collateral or

Prepetition Collateral and/or that is entitled to administrative priority status, in each case that is

 superior to or pari passu with the Prepetition Liens, the Prepetition Adequate Protection Liens,

 and/or the Adequate Protection Superpriority Claims except as expressly set forth in this Second

 Interim Order; (ii) the use of Cash Collateral for any purpose other than as permitted in this



DBi/ 113471671.4                                     15
 DOCS SF:103196.11 05233/003
               Case 20-10553-CSS       Doc 372     Filed 04/27/20     Page 16 of 34




Second Interim Order; (iii) the return of goods pursuant to section 546(h) of the Bankruptcy
                                                                                             of any
Code (or other return of goods on account of any prepetition indebtedness) to any creditor
                                                                                     ion
Debtor or any creditor's taking any setoff or recoupment against any of its prepetit
                                                                                        tcy
indebtedness based upon any such return of goods pursuant to section 553 of the Bankrup
                                                                                       rights
Code or otherwise; or (iv) any modification of any of the Prepetition Secured Parties'
                                                                                         or the
under the First Interim Order, this Second Interim Order, the Prepetition ABL Documents,
                                                                                   Interim
Prepetition Term Loan Documents. It shall be an Event of Default under this Second
                                                                                   to take any of
Order if, in any of these Cases or any Successor Cases, the Trustee takes or fails
                                                                                    s sentence or if
the actions contemplated with respect to provisions (i) through (iv) of the previou
                                                                         (i) through (iv) of the
any order is entered granting any of the relief enumerated in provisions

previous sentence.

                         (b)   The Trustee shall (i) maintain books, records, and accounts of

                                                                                 bly cooperate
receipts and disbursements and.incurred expenses on a weekly basis; (ii) reasona
                                                                          all information, records
with, consult with, and provide to the Prepetition Agents, as applicable,
                                                                                  ble request by
and documents that any or all of the Debtors are obligated (including upon reasona
                                                                             ion Documents, or the
 any of the Prepetition Agents, as applicable) to provide under the Prepetit
                                                                        notice, permit the
 provisions of this Second Interim Order; (iii) upon reasonable advance
                                                                                 es, to examine and
 Prepetition Agents to visit and inspect any of the Debtors' respective properti
                                                                             tour the Debtors'
 make abstracts or copies from any of their respective books and records, to
                                                                            with respect to, their
 business premises and other properties, and to discuss, and provide advice
                                                                             with the Trustee and
 respective affairs, finances, properties, business operations, and accounts
                                                                      extent required by the
 other professional advisors (other than legal counsel) as and to the
                                                                           the Trustee and
 Prepetition Documents; (iv) permit the Prepetition Agents to consult with



                                                 16
DB1/ 113471671,4
 DOCS SF:103196.1105233/003
                Case 20-10553-CSS         Doc 372        Filed 04/27/20   Page 17 of 34




advisors on matters concerning the Debtors' businesses, financial condition, operations, and

assets; and (v) upon reasonable advance notice, permit the Prepetition Agents to conduct, at their

discretion, field audits, collateral examinations, liquidation valuations, and inventory appraisals

at reasonable times in respect of any or all of the Postpetition Collateral and Prepetition

Collateral, in each case, in accordance with the Prepetition Documents.

                  15.      Credit Bidding. Subject to the Challenge rights referenced in paragraph

39 of Zhis Second Interim O~°der, the Trustee shall nat object to any Prepetition ABA, Parties

credit bidding up to the full amount of the applicable outstanding Prepetition ABL Obligations,

or with respect to the Prepetition Term Loan Parties, credit bidding up to the full amount of the

applicable outstanding Prepetition Term Loan Obligations, in each case including any accrued

interest, fees, and expenses, in any sale of any Prepetition Collateral, as applicable, whether such

sale is effectuated through sections 363 or 725 of the Bankruptcy Code or otherwise, to the

extent permitted by section 363(k) of the Bankruptcy Code, and subject in each case to the rights,

duties, and limitations, as applicable, of the parties under the Intercreditor Agreement,

Prepetition Documents and to the provision of consideration sufficient to pay in full in cash any

senior liens on the collateral that is subject to the credit bid.

                   16.     Proceeds of Subsequent Financing. If the Trustee, any examiner with

expanded powers, or any responsible officer subsequently appointed in these Cases or any

 Successor Cases, shall obtain credit or incur debt pursuant to sections 364(b), 364(c), or 364(d)

 of the Bankruptcy Code at any time prior to the Prepetition Obligations being Paid in Full, and

 such facilities are secured by any Prepetition Collateral or Postpetition Collateral, then all the

 cash proceeds derived from such credit or debt shall immediately be turned over to the

 Prepetition ABL Agent (or, following the Prepetition ABL Obligations being Paid in Full, to the



D61/ 113471671.4                                    1~
 DOGS SF:103196.11 05233/003
                Case 20-10553-CSS           Doc 372        Filed 04/27/20   Page 18 of 34




Prepetition Term Loan Agent) to be applied in accordance with the Intercreditor Agreement.

                  17.       Cash Collection. From and after the date of the entry of the Interim Order,

all collections and proceeds of any Postpetition Collateral and Prepetition Collateral and all Cash

Collateral (in each case, that does not constitute Prepetition or Postpetition Term Priority

Collateral) that shall at any time come into the possession, custody, or control of the Trustee, or

to which any Debtor is now or shall become entitled at any time, shall be deposited by the

Trustee into a segregated, non-commingled account and shall be deemed to be Postpetition ABL

Priority Collateral. Proceeds and other amounts arising from the Debtors' operations, the Cash

Collateral or the Prepetition or Postpetition Collateral shall be used, subject to the conditions set

forth herein, to fund the Budget during the Specified Period, and, subject to the last sentence of

this Paragraph 17, the Trustee is authorized to pay to the Prepetition ABL Agent, and the

Prepetition ABL Agent is authorized to apply, amounts in excess of the Budget until the

Prepetition ABL Obligations are Paid in Full.                The Trustee shall cause the proceeds of

Prepetition and Postpetition Term Priority Collateral to be deposited into a segregated, non-

commingled account, and such amounts shall be deemed to be Postpetition Term Priority

Collateral. The Trustee's use of such proceeds shall be subject to (and limited to the extent set

forth in) this Second Interim Order but, for the avoidance of doubt, inay be used in accordance

 with the Budget.

                   18.      Maintenance of Collateral. Until all Prepetition ABL Obligations and

Prepetition Term Loan Obligations are Paid in Full, the Trustee shall: (a) insure the Postpetition

 Collateral and Prepetition Collateral as required under the Prepetition Documents; and (b)

 maintain the cash management system in effect as of the Petition Date, as may be modified with

 the consent of the Prepetition Agents (such consent not to be unreasonably withheld) or as a



C7B1/ 113471671.4                                     1g
  DOCS SF:103196.11 05233/003
                Case 20-10553-CSS         Doc 372       Filed 04/27/20   Page 19 of 34




result of entry of any order by the Court; provided that the Trustee shall be authorized to open

and maintain one or more segregated accounts in connection with this case for general operating

purposes and for the purpose of depositing proceeds from the disposition of Postpetition

Collateral.

                 19.      Disposition of Collateral.    The Trustee shall not sell, transfer, lease,

encumber, or otherwise dispose of any portion of the Postpetition Collateral or Prepetition

Collateral other than in the ordinary course of business withaut (subject to the Intercreditor

Agreement) the prior written consent of the Prepetition ABL Agent(with respect to Postpetition

ABL Priority Collateral) or the Prepetition Term Loan Agent (with respect to Postpetition Term

Priority Collateral), and no such consent shall be implied, from any other action, inaction or

acquiescence by the Prepetition Secured Parties or from any order ofthis Court.

                 20.      Events of Default. The occurrence of any of the following events, unless

consented to or waived by the Prepetition Agents, in writing, each in their sole and absolute

 discretion, shall constitute an event of default (collectively, the "Events of Default"):

                         (a)     the failure of the Trustee to perform, in any respect, any of the

 terms, provisions, conditions, covenants, or obligations under this Second Interim Order

(including, without limitation, the payment of all amounts to the Prepe~ition Secured Parties

 authorized hereunder);

                          (b)    the replacement of the Trustee;

                         (c)     the filing of a motion: (i) to obtain additional financing under

 section 364(d) of the Bankruptcy Code not otherwise permitted pursuant to this Second Interim

 Order; (ii) to grant any lien other than Permitted Prior Liens upon or affecting any Postpetition

 Collateral; or (iii} except as provided in this Second Interim Order, to use Cash Collateral under



DBl/ 113471671.4                                   19
 DOGS SF:103196.1105233/003
               Case 20-10553-CSS          Doc 372     Filed 04/27/20     Page 20 of 34




section 363(c) of the Bankruptcy Code;

                         (d)     the entry of an order amending, supplementing, staying, vacating

or otherwise modifying this Second Interim Order, the fling by the Trustee of a motion for

reconsideration with respect to this Second Interim Order, or the Second Interim Order shall

cease to be in full force and effect;

                         (e)     the payment of, or application by the Trustee for authority to pay,

any prepetition claim unless in accordance with the Sudget;

                         (~      the filing of a motion to approve a Prohibited Sale;

                         (g)     the dismissal of any Case;

                         (h)     the filing of a motion seeking, or the Court shall enter an order

                                                                                            (i)
granting, relief from or modifying the automatic stay of section 362 of the Bankruptcy Code

to allow any creditor (other than the Prepetition ABL Agent and, subject to the Intercreditor
                                                                                 any
Agreement, the Prepetition Term Loan Agent) to execute upon or enforce a lien on
                                                                                                    n
Postpetition Collateral or Prepetition Collateral,(ii) approving any settlement or other stipulatio
                                                                                     n or
with any secured creditor of any Debtor providing for payments as adequate protectio
                                                                                                  lien
otherwise to such secured creditor, or (iii) with respect to any lien on or the granting of any
                                                                                      local
on any Postpetition Collateral or the Prepetition Collateral to any federal, state or
                                                                                 claim of
environmental or regulatory agency or authority, which in either case involves a

$250,000 or more;

                           (i)   the existence of any claim or charges, or the entry of any order of

 the Court authorizing any claims or charges, entitled to superpriority administrative expense
                                                                                             with or
 claim status in any Case pursuant to section 364(c)(1) of the Bankruptcy Code paNi passu
                                                                                          or there
 senior to the claims of the Prepetition Secured Parties under this Second Interim Order,



DB1/ 113471671.4                                    20
 DOCS SF:103196.11 05233/003
               Case 20-10553-CSS         Doc 372        Filed 04/27/20   Page 21 of 34




shall arise or be granted by the Court (i) any claim having priority over any or all administrative

expenses of the kind specified in clause (b) of section 503 or clause (b) of section 507 of the

Bankruptcy Code or (ii) any lien on the Postpetition Collateral or the Prepetition Collateral

having a priority senior to or pari passu with the liens and security interests granted herein,

except, in each case, as expressly provided in this Second Interim Order;

                        (j)     the Trustee shall file, or the Trustee shall fail to contest in good

faith the filing of, a motion or entry of an order materially adversely impacting the rights and

interests of the Prepetition Secured Parties shall have been entered by the Court or any other

court of competent jurisdiction;

                         (k)    the Trustee shall challenge, support or encourage a challenge of

any payments made to any Prepetition ABL Party with respect to the Prepetition ABL

Obligations;

                          (1)   the Trustee shall challenge, support or encourage a challenge of

any payments made to any Prepetition Term Loan Party with respect to the Prepetition Term

Loan Obligations;

                          (m)   the entry of any order by the Court granting, or the filing by the

Trustee of any motion or other request with the Court seeking authority to use cash proceeds of

any of the Postpetition Collateral or Prepetition Collateral other than as set forth in this Second

Interim Order or to obtain any financing under section 364(d) of the Bankruptcy Code;

                         (n)    the Trustee shall make any payment (whether by way of adequate

 protection or otherwise) of principal or interest or otherwise provide any credit on account of any

 prepetition indebtedness or payables other than payments approved (i) by the Court or (ii) by the

Prepetition Agents in writing, in each case in accordance with the Budget;



                                                   21
DBi/ 113471671.4
 DOCS SF:103196.1105233/003
                Case 20-10553-CSS         Doc 372     Filed 04/27/20     Page 22 of 34




                          (o}    the Trustee shall fail to contest in good faith a request to take any

action that if taken by the Trustee would constitute an event of default under this paragraph 20;

                         (p)     the automatic stay shall be modified, reversed, revoked or vacated

in a manner that has a material adverse impact on the rights and interests of the Prepetition

Agents or the Prepetition Secured Parties.

                  21.      Rights and Remedies Upon Event of Default. Immediately upon the

occurrence and during the continuation of an Event of Default under this Second Interim Order,

notwithstanding the provisions of section 362 of the Bankruptcy Code, without any application,

motion, or notice to, hearing before, or order from the Court, but subject to the terms of this

Second Interim Order, (a) the Prepetition ABL Agent may declare (any such declaration

delivered by the Prepetition ABL Agent or the Prepetition Term Loan Agent, as applicable, shall

be referred to herein as a "Termination Declaration") a termination, reduction, or restriction on

the ability ofthe Trustee to use Cash Collateral, and(b)the Prepetition Term Loan Agent may (i)

declare a termination, reduction, or restriction on the ability of the Trustee to use Cash Collateral

that is Postpetition Term Priority Collateral and (ii) after the Prepetition ABL Obligations have

been Paid in Full, declare a termination, reduction, or restriction on the ability of the Trustee to

use Cash Collateral (the date a Termination Declaration is delivered shall be referred to herein as

the "Termination Date"). The Termination Declaration shall be given by electronic mail (or

other electronic means) to counsel to the Trustee, the Prepetition ABL Agent(if delivered by the

Prepetition Term Loan Agent), the Prepetition Term Loan Agent (if delivered by the Prepetition

 ABL Agent), and the U.S. Trustee. Upon the Termination Date, subject to the Carve Out, the

Prepetition ABL Parties shall be entitled to seek authority to exercise their rights and remedies in

 accordance with the Prepetition ABL Documents and this Second Interim Order to satisfy the



                                                   22
D61/ 113471671.4
 DOGS SF:103196.11 05233/003
                Case 20-10553-CSS          Doc 372      Filed 04/27/20   Page 23 of 34




Prepetition ABL Obligations, Prepetition ABL Superpriority Claims, and Prepetition ABL

Adequate Protection Liens. Upon the Termination Date, the Trustee shall not be entitled to use

Cash Collateral without the consent of each of the Prepetition Agents (subject to the terms of the

Intercreditor Agreement), except to fund the Carve Out. Any entry upon the Debtors' premises

as part of an exercise of remedies by the Prepetition Secured Parties shall be subject to the

applicable provisions of Paragraph 32 of the First Interim Order.

                  22.      Prepetition Secured Parties' Expenses. The Trustee is authorized to pay,

in accordance with this Second Interim Order, all reasonable and documented prepetition and

postpetition fees and out-of-pocket expenses of (a) the Prepetition ABL Agent (limited in the

case of counsel and financial advisor, to all reasonable and documented out of pocket fees, costs,

disbursements and expenses of Morgan, Lewis & Bockius LLP and Burr &Forman LLP, Clear

Thinking Group, LLC, and any successor counsel or financial advisor) and,(b) solely from the

proceeds of Postpetition Term Priority Collateral, the Prepetition Term Loan Agent (limited in

the case of counsel, to all reasonable and documented out of pocket fees, costs, disbursements

and expenses of Riemer &Braunstein LLP and Greenberg Traurig, LLP, and any successor

counsel). Payment of all such fees and expenses shall not be subject to allowance by the Court.

Professionals fox the Prepetition Agents shall not be required to comply with the U.S. Trustee fee

 guidelines, pNovided, howeveN that any time such professionals seek payment of fees and

expenses from the Trustee that were incurred after the Petition Date, each professional shall

 provide summary copies of its fee and expense statements or invoices (which shall not be

 required to contain time entries and which may be redacted or modified to the extent necessary to

 delete any information subject to the attorney-client privilege, any information constituting

 attorney work product, or any other confidential information, and the provision of such invoices



DB1/ 113471671.4                                   23
 DOCS SF:103196.11 05233/003
                Case 20-10553-CSS        Doc 372      Filed 04/27/20   Page 24 of 34




shall not constitute any waiver of the attorney client privilege or of any benefits of the attorney

work product doctrine) to the U.S. Trustee contemporaneously with the delivery of such

summary fee and expense statements to the Trustee. Any objections raised by the Trustee or the

U.S. Trustee with respect to such invoices within ten (10) days of the receipt thereof will be

subject to resolution by the Court to the extent they cannot be resolved by the applicable parties.

Pending such resolution, the undisputed portion of any such invoice will be paid promptly by the

Trustee. Notwithstanding the foregoing, the Trustee is authorized to pay any reasonable and

documented fees, costs, and out-of-pocket expenses of the Prepetition ABL Parties as provided

in the Prepetition ABL Documents, incurred prior to the Petition Date without the need for any

professional engaged by the Prepetition ABL Parties to first deliver a copy of its invoice as

provided for herein. No attorney or advisor to any Prepetition ABL Party shall be required to file

an application seeking compensation for services or reimbursement of expenses with the Court.

                  23.      Proofs of Claim. Notwithstanding any order entered by this Court in

relation to the establishment of a bar date in any of the Cases or any Successor Cases to the

contrary, the Prepetition ABL Parties and the Prepetition Term Loan Parties will not be required

to file proofs of claim in any of the Cases or Successor Cases for any claims arising under the

Prepetition ABL Documents or the Prepetition Term Loan Documents. The stipulations,

admissions, and acknowledgments in the First Interim Order and the provisions of this Second

Interim Order shall be deemed to constitute a timely filed proof of claim for the Prepetition ABL

Parties and the Prepetition Term Loan Parties with regard to all claims arising under the

Prepetition ABL Documents or the Prepetition Term Loan Documents, as the case may be.

 Notwithstanding the foregoing, the Prepetition ABL Agent on behalf of itself and the Prepetition

 ABL Parties, and the Prepetition Term Loan Agent on behalf of itself and the Prepetition Term



                                                 24
DB1/ 113471671.4
 DOCS SF:103196.11 05233/003
                 Case 20-10553-CSS        Doc 372       Filed 04/27/20    Page 25 of 34




 Loan Parties, are hereby authorized and entitled, in their sole discretion, but not required, to file

(and amend and/or supplement, as it sees fit) a proof of claim and/or aggregate or master proofs

 of claim in each of the Cases or Successor Cases for any claim described herein (with any such

 aggregate or master proof of claim filed in any of the Cases deemed to be filed in all Cases of

 each of the Debtors and asserted against all of the applicable Debtors). Any proof of claim filed

 by the Prepetition ABL Agent or the Prepetition Term Loan Agent shall be deemed to be in

 addition to and not in lieu of any other proof of claim that may be filed by any of the Prepetition

 ABL Parties or Prepetition Term Loan Parties. Any order entered by the Court in relation to the

 establishment of a bar date in any of the Cases or Successor Cases shall not apply to any claim of

 the Prepetition ABL Parties or the Prepetition Term Loan Parties. The provisions set forth in this

 paragraph are intended solely for the purpose of administrative convenience and shall not affect

 the substantive rights of any party-in-interest or their respective successors-in-interest.

                   24.      Carve Out.

                           (a)    Carve Out. As used in this Second Interim Order, the "Carve Out"

 means (i) all fees required to be paid to (A) the Clerk of the Court and (B) the Office of the

 United States Trustee under section 1930(a) of title 28 of the United States Code and (ii) all

 reasonable fees and expenses incurred by the Trustee (or by any persons or firms retained by the

 Trustee pursuant to sections 326, 327, 328 and 330 of the Bankruptcy Code) under section

 726(b) of the Bankruptcy Code up to the amounts set forth in the Budget incurred prior to the

  delivery of a Carve Out Trigger Notice. For purposes of this Second Interim Order,"Carve Out

  Trigger Notice" shall mean a written notice delivered by email(or other electronic means) by the

 Prepetition ABL Agent to the Trustee and the U.S. Trustee, which notice may be delivered

 following the occurrence and during the continuation of an Event of Default(as defined herein).



                                                   25
 DBi/ 113471671.4
  DOCS SF:103196.11 05233/003
               Case 20-10553-CSS        Doc 372    Filed 04/27/20     Page 26 of 34




                         (b)    Carve Out Fasnding. On the day on which a Carve Out Trigger

Notice is given by the Prepetition ABL Agent (the "Termination Declaration Date"), the Carve

Out Trigger Notice shall be deemed a demand to the Trustee, and authorization for the Trustee,

to utilize cash on hand and proceeds of the Postpetition Collateral to fund a reserve in an amount
                                                                                          and
equal to the Carve Out as of the Termination Declaration Date. For the avoidance of doubt

notwithstanding anything to the contrary herein or in any Prepetition Secured Facility, the Carve
                                                                                              and all
Out shall be senior to all liens and claims securing the Adequate Protection Liens and any
                                                                                          Prepetition
other forms of adequate protection, liens, or claims securing the obligations under the

Documents.

                          (c)   No Direct Obligation To Pay Allowed Professional Fees. The

                                                                                      of any
Prepetition Secured Parties shall not be responsible for the payment or reimbursement
                                                                                 Cases or any
fees or disbursements of any professional person incurred in connection with the
                                                                                 Interim
Successor Cases under any chapter of the Bankruptcy Code. Nothing in this Second
                                                                                  in any way, to
Order or otherwise shall be construed to obligate the Prepetition Secured Parties
                                                                                guarantee that
pay compensation to, or to reimburse expenses of, any professional person or to

the Trustee has sufficient funds to pay such compensation or reimbursement.

                          (d)    Payment of Carve Dut On or After the Termination Declaration

                                                                      the Termination
Date. Any payment or reimbursement made on or after the occurrence of

Declaration Date shall permanently reduce the Carve Out on adollar-for-dollar basis

                  25.      Limitations on Use of Cash Collateral and Carve Out.       Through the

                                                                               ion Collateral, the
 occurrence of the Termination Date, the Postpetition Collateral, the Prepetit
                                                                                     to contest the
 Cash Collateral and the Carve Out may not be used in connection with: (a) except
                                                                           of the Prepetition
 occurrence of an Event of Default, preventing, hindering, or delaying any



                                                  26
DBi/ 113471671.4
 DOCS SF:103196.11 05233/003
                Case 20-10553-CSS       Doc 372       Filed 04/27/20   Page 27 of 34




Secured Parties' permitted enforcement or realization upon any of the Postpetition Collateral or

Prepetition Collateral; (b) using or seeking to use Cash Collateral except as provided for in this

Second Interim Order; (c) selling or otherwise disposing of Postpetition Collateral without the

consent ofthe Prepetition Agents;(d) using or seeking to use any insurance proceeds constituting

Prepetition Collateral or Postpetition Collateral without the consent of the Prepetition ABL

 Agent or the Prepetition Term Loan Agent (in the case of Postpetition Term Priority Collateral);

(e) incurring Indebtedness (as defined in the Prepetition Documents) without the prior consent of

 the Prepetition Agents; (~ seeking to amend or modify any of the rights granted to the

Prepetition Secured Parties under this Second Interim Order or the Prepetition Documents,

 including seeking to use Cash Collateral and/or Collateral on a contested basis;(g) objecting to

 or challenging in any way the Prepetition Liens, Prepetition Secured Obligations, Collateral

(including Cash Collateral) or, as the case may be, Prepetition Collateral, or any other claims or

 liens, held by or on behalf of any of the Prepetition Secured Parties, respectively; (h) asserting,

 commencing, or prosecuting any claims or causes of action whatsoever, including any actions

 under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions to recover

 or disgorge payments, against any of the Prepetition Secured Parties, or any of their respective

 affiliates, agents, attorneys, advisors, professionals, officers, directors, and employees; (i)

 litigating, objecting to, challenging, or contesting in any manner, or raising any defenses to, the

 validity, extent, amount, perfection, priority, or enforceability of any of the Prepetition Liens,

 Prepetition Secured Obligations, or any other rights or interests of any of the Prepetition Secured

 Parties; or (j) seeking to subordinate, recharacterize, disallow, or avoid the Prepetition Secured

 Obligations; provided howeveN that the Carve Out may be used for allowed fees and expenses of

 the Trustee and his professionals, in an amount not to exceed $75,000, in investigating (but not



D61/ 113471671.4                                 27
 DOCS SF:103196.11 05233/003
                Case 20-10553-CSS         Doc 372      Filed 04/27/20   Page 28 of 34




prosecuting or challenging) the Prepetition Lien and Claim Matters; pNovided furtheN that the

Carve Out may not be used for fees and expenses of the Trustee and his professionals in

investigating the Prepetition Lien and Claim Matters to the extent such fees and expenses are

duplicative of those sought by the Committee and payable from any prior carve outs funded by

the Prepetition Secured Parties or otherwise.

                  26.      Payment of Compensation. Nothing herein shall be construed as consent

to the allowance of any professional fees or expenses of any professional person retained by the

Debtors or the Trustee or shall affect the right of the Prepetition Secured Parties to object to the

allowance and payment of such fees and expenses. So long as an unwaived Event of Default has

not occurred, the Trustee shall be permitted to pay fees and expenses of its professionals, as

reflected in the most recent Budget provided by the Trustee and approved by the Prepetition

Agents.

                  27.      No Third Party Rights. Except as explicitly provided for herein, this

Second Interim Order does not create any rights for the benefit of any third party, creditor, equity

holder or any direct, indirect, or incidental beneficiary.

                  28.      Limits on Lender Liability. Nothing in this Second Interim Order, the

Prepetition Documents, or any other documents related thereto shall in any way be construed or

interpreted to impose or allow the imposition upon the Prepetition Secured Parties of any liability

for any claims arising from any activities by the Debtors or the Trustee in the operation of the

Debtors' businesses or in connection with the administration of these Cases. The Prepetition

 Secured Parties shall not, solely by reason of having made Cash Collateral available to the

 Trustee in accordance with the terms of this Second Interim Order, be deemed in control of the

 operations of the Debtors or to be acting as a "responsible person" or "owner or operator" with



DBl/ 113471671.4                                  28
 DOCS SF:103196.11 05233/003
                 Case 20-10553-CSS             Doc 372       Filed 04/27/20   Page 29 of 34




respect to the operation or management of the Debtors (as such terms, or any similar terms, are

used in the United States Comprehensive Environmental Response, Compensation and Liability

Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal or state statute). Nothing in

this Second Interim Order shall in any way be construed or interpreted to impose or allow the

imposition upon the Prepetition Secured Parties of any liability for any claims arising from the

activities of any of the Debtors or the Trustee.

                   29.      Insurance Proceeds and Policies. Upon entry of the First Interim Order

and to the fullest extent provided by applicable law, the Prepetition ABL Agent(on behalf of the

Prepetition ABL Parties) and the Prepetition Term Loan Agent (on behalf of the Prepetition

Term Loan Parties), were, and shall continue to be deemed to be, without any further action or

notice, named as additional insured and loss payee on each insurance policy maintained by the

Debtors or the Trustee that in any way relates to the Postpetition Collateral.

                   30.      Additional Rights of the Prepetition Term Loan Agent. Subject to the

Prepetition ABL Obligations being Paid in Full, any reference in this Second Interim Order to

the Prepetition ABL Agent agreeing to or having the right to do, or refraining from or having the

right to refrain from doing, an act, or providing any consent or waiver hereunder, shall

 automatically, without further order of the Court, be construed as referring ~o the Prepetition

 Term Loan Agent.

                   31.          Joint and Several Liability. Nothing in this Second Interim Order shall be

 construed to constitute a substantive consolidation of any of the Debtors' estates, it being

 understood, however, that the Debtors shall be jointly and severally liable for the obligations

 hereunder.




17Bi/ 113471671.4                                       29
  DOGS SF:103196.11 05233/003
               Case 20-10553-CSS         Doc 372     Filed 04/27/20      Page 30 of 34




                 32.      No Superior Rights of Reclamation. The right of a seller of goods to

reclaim such goods under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien;

rather, any such alleged claims arising or asserted as a right of reclamation (whether asserted

under section 546(c) of the Bankruptcy Code or otherwise) shall have the same rights and

priority with respect to the Prepetition ABL Liens as such claim had on the Petition Date.

                 33.      Rights Preserved. Notwithstanding anything herein to the contrary, the

entry of this Second Interim Order is without prejudice to, and does not constitute a waiver of,

 expressly or implicitly, subject to the Prepetition Documents and the Intercreditor Agreement:

(a) the Prepetition Secured Parties' rights to seek any other or supplemental relief in respect of

 the Debtors or the Trustee;(b) any of the rights of any of the Prepetition Secured Parties under

 the Bankruptcy Code or under non-bankruptcy law, including the right to (i) request modification

 of the automatic stay of section 362 of the Bankruptcy Code, or (ii) request dismissal of any of

 the Cases or Successor Cases; or (c) any other rights, claims, or privileges (whether legal,

 equitable, or otherwise) of any of the Prepetition Secured Parties. Notwithstanding anything

 herein to the contrary, the entry of this Second Interim Order is without prejudice to, and does

 not constitute a waiver of, expressly or implicitly, the Trustee's or any party in interest's right to

 oppose any of the relief requested in accordance with the immediately preceding sentence except

 as expressly set forth in this Second Interim Order. Entry of this Second Interim Order is

 without prejudice to any and all rights of any party in interest with respect to the terms and

 approval of any further order regarding the use of Cash Collateral and, unless otherwise set forth

 in the First Interim Order or this Second Interim Order, any other position which any party in

 interest deems appropriate to raise in the Cases.




DB1/ 113471671.4                                   30
 DOCS SP:103196.11 05233/003
                Case 20-10553-CSS            Doc 372       Filed 04/27/20   Page 31 of 34




                  34.      No Waiver by Failure to Seek Relie£          The failure of the Prepetition

Secured Parties to seek relief or otherwise exercise their rights and remedies under the First

Interim Order, this Second Interim Order, the Prepetition Documents, or applicable law, as the

case may be, shall not constitute a waiver of any ofthe rights hereunder, thereunder, or otherwise

of the Prepetition Secured Parties.

                  35.      Binding Effect of Second Interim Order. Immediately upon execution by

this Court, the terms and provisions of this Second Interim Order shall become valid and binding

upon and inure to the benefit of the Trustee, the Debtors' estates, the Prepetition Secured Parties,

all other creditors of any of the Debtors, and all other parties-in-interest and their respective

successors and assigns, including any trustee or other fiduciary hereafter appointed in any of the

Cases, any Successor Cases, or upon dismissal of any Case or Successor Case.

                  36.      No Modification of Second Interim Order.             Until and unless the

Prepetition Secured Obligations have been Paid in Full(such payment being without prejudice to

any terms or provisions contained in the Prepetition ABL Documents which survive such

discharge by their terms) the Trustee irrevocably waives the right to seek and shall not seek or

consent to, directly or indirectly without the prior written consent of the Prepetition Agents, any

modification, stay, vacatur, or amendment to this Second Interim Order. The Trustee irrevocably

 waives any right to seek any amendment, modification, or extension of this Second Interim

 Order without the prior written consent, as provided in the foregoing, of the Prepetition Agents,

 and no such consent shall be implied by any other action, inaction or acquiescence of the

Prepetition ABL Agent or the Prepetition Term Loan Agent.

                  37.          Continuing Effect of Intercreditor Agreement. The Prepetition Secured

 Parties each shall be bound by, and be subject to all the terms, provisions and restrictions of the



                                                      31
DB1/ 113471671.4
 DOGS SF:103196.11 05233/003
               Case 20-10553-CSS         Doc 372     Filed 04/27/20     Page 32 of 34




Intercreditor Agreement. In the event of any inconsistency between the terms and conditions of

the Intercreditor Agreement and this Second Interim Order, the provisions of the Intercreditor

Agreement shall govern and control the relationship ofthe Prepetition Secured Parties.

                 38.      Discharge.   The Trustee's obligation with respect to the adequate

protection provided herein shall not be discharged unless such obligations have been Paid in

Full, or each of the Prepetition ABL Agent and Prepetition Term Loan Agent, as applicable, has

otherwise agreed in writing. The Trustee shall not propose or support any sale of all or

substantially all of the Debtors' assets, or order approving such sale, that does not require that all

Prepetition ABL Obligations be Paid in Full (in the case of the sale of Postpetition ABL Priority

Collateral) or that all Prepetition Term Loan Obligations be Paid in Full (in the case ofthe sale of

Postpetition Term Priority Collateral), and the payment of the Debtors' obligations with respect

to the adequate protection provided for herein, in full in cash within a commercially reasonable

period of time (and in no event later than the effective date of such sale)(a "Prohibited Sale")

without the written consent of each of the Prepetition ABL Agent and Prepetition Term Loan

Agent, as applicable. For the avoidance of doubt, the Trustee's proposal or support of a

Prohibited Sale, or the entry of an order with respect thereto, shall constitute an Event of Default

hereunder.

                  39.     Survival /Challenge Deadline. The provisions of the First Interim Order

are hereby ratified and affirmed except to the extent amended or modified by this Second Interim

 Order. The admissions, stipulations, agreements, releases and waivers, including the Prepetition

 Lien and Claim Matters, granted by the Debtors in the First Interim Order shall remain binding

 on the Debtors. The Prepetition Lien and Claim Matters shall also be binding on the Trustee and

 other parties in interest as set forth in the First Interim Order (including paragraph 27 thereof



                                                  32
DBl/ 113471671.4
 DOCS SP:10319611 05233/003
                Case 20-10553-CSS             Doc 372       Filed 04/27/20   Page 33 of 34




subject to the Challenge requirements therein and the Challenge Deadline; pNovided that the

Trustee shall have through and including May 29, 2020 to assert a Challenge. Any payments

made to the Prepetition Secured Parties in accordance with the First Interim Order are ratified

and confirmed by this Second Interim Order. The provisions of tk~is Second Interim Order and

any actions taken pursuant hereto shall survive entry of any order which may be entered: (a)

dismissing any of the Cases or any Successor Cases; or (b) pursuant to which this Court abstains

from hearing any of the Cases or Successor Cases. The terms and provisions of the First Interim

Order and this Second Interim Order, including the claims, liens, security interests, and other

protections granted to the Prepetition Secured Parties granted pursuant to the First Interim Order

and this Second Interim Order, notwithstanding the entry of any such orders described in (a)-(b),

above, shall continue in the Cases, in any Successor Cases, or following dismissal of the Cases

or any Successor Cases, and shall maintain their priority as provided by the First Interim Order

and this Second Interim Order until: (x) in respect of the Prepetition ABL Facility, all of the

Prepetition ABL Obligations pursuant to the Prepetition ABL Documents, the First Interim

Order and this Second Interim Order, have been Paid in Full; and (y) in respect of the Prepetition

Term Loan Agreement, all of the Prepetition Term Loan Obligations pursuant to the Prepetition

Term Loan Documents, the First Interim Order and this Second Interim Order have been Paid in

Full. In addition, the terms and provisions of this Second Interim Order shall continue in full

force and effect for the benefit of the Prepetition Term Loan Parties notwithstanding the

 repayment in full ofthe Prepetition ABL Obligations.

                   40.         Retention of Jurisdiction. The Court has and will retain jurisdiction to

 enforce the terms of, any and all matters arising from or related to the this Second Interim Order.




DB1/ 113471671.4                                       33
 DOGS SF:103196.11 05233/003
                Case 20-10553-CSS         Doc 372    Filed 04/27/20    Page 34 of 34




                  41.      Final Hearin. The final hearing to consider entry of the Final Order is

scheduled for 1VIay 27, 2(}BO at 11:00 ~.m. (E'~) before the Honorable Christopher S. Sontchi,

United States Bankruptcy Judge at the United States Bankruptcy Court for the District of

Delaware. Any party in interest that wishes to object to the entry of the Final Order shall file a

written objection with the Clerk of the Court no later than on May 20, 2020, at 4:00 p.m.(ET),

which objections shall be served so as to be received on or before such date by:(i) counsel to the

Trustee, Pachulski Stang Ziehl &Jones LLP,919 N. Market ~t~eet, 17th Floor, Wilmington, DE

19801, Attn: Bradford J. Sandler; (ii} counsel to the Prepetition ABL Agent, Morgan Lewis &

Bockius LLP,(a) 101 Park Avenue, New York, New York 10178-0060, Attn: Jennifer Feldsher,

and (b) One Federal Street, Boston, Massachusetts 02110, Attn: Marjorie Crider and Christopher

L. Carter, and Burr &Forman LLP, 1201 N. Market Street, Suite 1407, Wilmington, Delaware

19801, Attn: J. Cory Falgowski; (iii) counsel to the Prepetition Term Loan Agent, Greenberg

Traurig, LLP, One International Place, Suite 2000, Boston, MA 02110, Attn: Jeffrey M. Wolf;

and (iv) the Office of the U.S. Trustee.

                  42.      For the avoidance of doubt, this Second Interim Order and its terms are

without prejudice to the Carve Out Reserves (as defined in the First Interim Order, as modified

by the Conversion Order) and the Carve Out Escrow Funds (as defined in the Conversion Order)

and any person or entity's rights or obligations under or in connection with such Carve Out

Reserves and Carve Out Escrow Funds.




           Dated: April 27th, 2020                       CHRISTOPHER S. SONTCHI
           Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE



DBl/ 113471671.4
                                                    34
 DOCS SF:103196.11 05233/003
